[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-13397                    MAR 19, 2010
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK


                      D.C. Docket No. 08-00026-CR-CDL-4

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

CEDRIC DEON WILLIAMS,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                       for the Middle District of Georgia
                         _________________________

                                 (March 19, 2010)

Before TJOFLAT, WILSON and HILL, Circuit Judges

PER CURIAM:

      William J. Mason, appointed counsel for Cedric Williams in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                         2